DETAILED ACTION
This office action is in response to amendment filed on 11/25/2020.
Claims 1-20 are pending of which claims 1, 8 and 15 are independent claims.
Drawings
The drawing that includes FIG. 1-14 filed on 03/19/2019 is considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  network equipment receiving capability data representative of a number of antenna ports associated with a user equipment, transmitting repetition data to each antenna port to configure the antenna ports for a physical uplink control channel transmission, and receiving  the first acknowledgment data associated with the configuration of the antenna ports.
  

Claims 1-7 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…receiving, by network equipment comprising a processor, capability data representative of a capability of a user equipment, wherein the capability data comprises antenna port data representative of a number of antenna ports associated with the user equipment; in response to receiving the antenna port data, configuring, by the network equipment, the user equipment with the number of antenna ports for a physical uplink control channel transmission; to facilitate configuration of a user equipment, transmitting, by the network equipment comprising a processor to the user equipment, physical uplink control channel data associated with a network resource; transmitting, by the network equipment to the user equipment, repetition data representative of a number of repetitions of hybrid automatic repeat requests, wherein the number of repetitions is equal to the number of the antenna ports; in response to transmitting the repetition data and in accordance with the number of repetitions, receiving, by the network equipment, first acknowledgment data associated with a first hybrid automatic repeat request, of the hybrid automatic repeat requests, via a first frequency resource; based on receiving the first acknowledgment data, indicating, by the  network equipment  to the user equipment, a second frequency resource in a downlink control channel between the network equipment  and the user equipment; and in response to indicating the second frequency resource, receiving, by the network equipment, second acknowledgment data associated with a second hybrid automatic repeat request 


Claims 8-14 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 8,    “…sending capability data representative of a capability of a user equipment, wherein the capability data comprises antenna port data representative of a number of antenna ports associated with the user equipment; in response to sending the antenna port data, facilitating configuring the user equipment with the number of antenna ports for a physical uplink control channel transmission; receiving, from network equipment via a physical downlink shared channel, configuration data associated with a physical uplink control channel setting applicable to a physical uplink control channel enabled via a network, wherein the configuration data comprises repetition data representative of a number of repetitions of hybrid automatic repeat requests, wherein the number of repetitions is equal to the number of the antenna ports; based on the configuration data, determining a first hybrid automatic repeat request; in response to determining the first hybrid automatic repeat request, applying the first hybrid automatic repeat request to a first transmission, wherein the applying comprises configuring the first transmission to send physical uplink control 
 as specified in claim 8.  


Claim 15-20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 15,    “… facilitating sending capability data representative of a capability of a user equipment, wherein the capability data comprises antenna port data representative of a number of antenna ports associated with the user equipment; in response to sending the antenna port data, facilitating configuring the user equipment with the number of antenna ports for a physical uplink control channel transmission; facilitating transmitting physical uplink control channel data, associated with a first frequency resource, via a network, to a mobile device to facilitate configuration of the mobile device; facilitating transmitting repetition data representative of a number of repetitions applicable to hybrid automatic 

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Park (US Pub. No. 20160242169) discloses HARQ ACK/NACK feedback support for a terminal that supports two antennas. However the disclosure of  Park taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving the capability data comprises antenna port data representative of a number of antenna ports associated with the user equipment; in response to receiving the antenna port data, configuring, by the network equipment, the user equipment with the number of antenna ports for a physical uplink control channel transmission; to facilitate configuration of a user equipment, transmitting, by the network equipment comprising a processor to the user 


Li (US Pub.  20200221429) discloses time and frequency allocation using DCI format 0D. However the disclosure of  Li taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with sending capability data representative of a capability of a user equipment, wherein the capability data comprises antenna port data representative of a number of antenna ports associated with the user equipment; in response to sending the antenna port data, facilitating configuring the user equipment with the number of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477